OPINION — AG — A CONTRACT EXECUTED BY THE BOARD OF COUNTY COMMISSIONERS WHEREBY COUNTY FUNDS WOULD BE EXPENDED FOR DRILLING OF WATER WELL AND PIPING THE WATER TWO MILES TO A DEPOT OR SHOP USED FOR HOUSING AND MAINTAINING COUNTY EQUIPMENT, SAID DEPOT OR SHOP BEING LOCATED UPON THE PRIVATE PROPERTY OF A COUNTY COMMISSIONER, AND SAID WATER WELL BEING LOCATED UPON THE PRIVATE PROPERTY OF SAID COMMISSIONER'S BROTHER, WHO WOULD HAVE THE PRIVILEGE OF USING THIS WATER ON HIS PRIVATE PROPERTY, AND ANOTHER BROTHER OF SAID COMMISSIONER EXECUTING AN EASEMENT TO SAID COUNTY FOR THE PRIVILEGE OF USING THIS WATER UPON HIS OWN PROPERTY, WOULD BE IN CONFLICT WITH THE PROVISIONS OF 21 O.S. 1961 344 [21-344] AND 62 O.S. 1961 371 [62-371]. SUCH CONTRACTS WOULD THEREFORE BE VOID AND IN ADDITION, SUBJECT SAID COUNTY COMMISSIONER TO THE PROVISIONS OF 21 O.S. 1961 344 [21-344]. NO OPINION IS EXPRESSED HEREIN REGARDING THE EXPENDITURE OF COUNTY FUNDS FOR SUCH A PROJECT NOR IS AN OPINION EXPRESSED AS TO WHETHER THE DRILLING OF A WATER WELL, SUCH AS SET FORTH IN YOUR LETTER, WOULD BE AUTHORIZED UNDER THE PROVISIONS OF 19 O.S. 1961 339 [19-339]. CITE: 19 O.S. 1961 339 [19-339] (LEE COOK)